—In an action, inter alia, to re*621cover damages for breach of a contract for the sale of real property, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Perone, J.), dated March 20, 2001, as, upon the granting of the plaintiffs’ motion pursuant to CPLR 4404 (a) to set aside a jury verdict in his favor and for judgment as a matter of law, is in favor of the plaintiffs and against him in the principal sum of $130,401.67.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
For a court to conclude that a jury verdict is not supported by legally sufficient evidence as a matter of law, it must determine that there is “no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499; see Nicastro v Park, 113 AD2d 129). Applying this standard, there is no valid line of reasoning or permissible inference which could have led the jury to conclude that the defendant did not breach the contract. Accordingly, the Supreme Court properly set aside the jury verdict and directed judgment in favor of the plaintiffs. Ritter, J.P., Altman, Smith and Goldstein, JJ., concur.